UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 27, 2010 PAB BANKSHARES, INC. (Exact name of registrant as specified in its charter) Georgia 000-25422 58-1473302 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3250 North Valdosta Road, Valdosta, GA (Address of principal executive offices) (Zip Code) (229) 241-2775 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨ Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 27, 2010 Mr. James B. Lanier, Jr., a Director of PAB Bankshares, Inc. (the “Company”) and its wholly-owned subsidiary, The Park Avenue Bank (the “Bank”), notified the Board of Directors of the Company that he would not stand for re-election at the 2010 Annual Meeting of Shareholders.Mr. Lanier did not have any disagreements with the Company and the Bank, and cited personal obligations as his reason for not standing for re-election.Mr. Lanier has served as a member of the Company’s and the Bank’s Board of Directors since 1998 and as a member of the Company’s Audit Committee since 2002. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunder duly authorized. PAB BANKSHARES, INC. By: /s/ Nicole S. Stokes Name: Nicole S. Stokes Title: Executive Vice President and Chief Financial Officer Date:April 29, 2010
